Nichols, Justice.
The trial court did not err in denying the taxpayer’s motion for summary judgment. The decision of this court in Register v. Langdale, 226 Ga. 82, supra, held that the original tax assessments were void but such decision related only to an interlocutory injunction and was not a final disposition of the case. Whether the evidence was the same on a final hearing, or whether a final hearing was in fact held, is not shown by the record in the case sub judice. Nor does the record disclose if all property was re-evaluated after such de*875cisión, or whether personal property only was properly assessed and real property reassessed at the same value previously assessed except those parcels where a lower value had been fixed by arbitration. Nor does the record in this case disclose if the Staten property consisted solely of real or personal property or a combination of both. Each of the above factors could affect the final result to be reached in the present case.

Judgment affirmed.


All the Justices concur.